In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-76V
                                   Filed: November 19, 2015
                                        UNPUBLISHED

****************************
JOSE DE LA CRUZ HERRERA,                *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Anne Toale, Maglio, Christopher and Toale, Sarasota FL, for petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On January 26, 2015, Jose De La Cruz Herrera (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act”]. Petitioner alleges that he suffered Guillain-
Barré Syndrome (“GBS”) after receiving the influenza vaccine on November 19, 2013.
Petition, ¶¶ 1, 5-6; see also Stipulation, filed Nov. 19, 2015, ¶¶ 2, 4. Petitioner further
alleges that the vaccine was administered in the United States, that he has suffered the
effects of his injury for more than six month, and that neither he nor anyone else has
brought an action or has received compensation for his injuries. Petition, ¶¶ 1, 7, 9-10;
see also Stipulation ¶¶ 3-5. “Respondent denies that the flu vaccine caused petitioner’s
Guillain-Barré Syndrome (“GBS”) or any other injury or his current disabilities.”
Stipulation, ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on November 19, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $150,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:15-vv-00076-UNJ Document 25 Filed 11/19/15 Page 1 of 5
Case 1:15-vv-00076-UNJ Document 25 Filed 11/19/15 Page 2 of 5
Case 1:15-vv-00076-UNJ Document 25 Filed 11/19/15 Page 3 of 5
Case 1:15-vv-00076-UNJ Document 25 Filed 11/19/15 Page 4 of 5
Case 1:15-vv-00076-UNJ Document 25 Filed 11/19/15 Page 5 of 5